UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARITESHOMA DODOH,
                              Plaintiff,

                – against –
                                                                 ORDER
OLAWANDE AGUNLOYE,                                          15 Civ. 7160 (ER)
AGUNLOYE DEVELOPMENT
CORPORATION, KATHLEEN
AGUNLOYE, and STANLEY JONES
                              Defendants.


RAMOS, D.J.:

         �e Court is in receipt of Dodoh’s letter dated February 20, 2020. Doc. 13.

Dodoh is directed to either serve the individual defendants or show good cause for why

they have not been served by March 31, 2020. Failure to do so will result in this action’s

dismissal as against those defendants pursuant to Federal Rule of Civil Procedure 4(m).

         Dodoh has previously ﬁled an aﬃdavit of service in reference to defendant

Agunloye Development Corp. Doc. 11. If she intends to seek a default judgment from

this Court against Agunloye Development Corp., she is directed to ﬁle an Order to Show

Cause by March 31, 2020. �e Court’s rules for ﬁling an Order to Show Cause are

located in the Court’s Individual Rules, available at https://nysd.uscourts.gov/hon-

edgardo-ramos, at page 9.

         �e Clerk of Court is respectfully directed to mail a copy of this order to the

plaintiﬀ.


It is SO ORDERED.


Dated:      February 24, 2020
            New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
